Citation Nr: 1733058	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  12-10 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material has been received to reopen the appellant's claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from August 1967 to February 1970. He served in the Republic of Vietnam. The Veteran died in 2005; the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision of the Pension Center at the Milwaukee, Wisconsin, Regional Office (RO).

The issue of entitlement to improved VA death pension has been raised by the record in an April 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain treatment records.

The case is REMANDED for the following action:

1.  In a May 2010 statement, the appellant wrote that the Veteran was treated at the Montgomery, Alabama, VA Medical Center (VAMC), at Maxwell Air Force Base, and at Eglin Air Force Base from "200 until his death." Send the appellant a letter asking her to clarify the dates when the Veteran was treated at these facilities. 

2.  A March 2006 memorandum from the Department of the Air Force indicates that the Veteran's treatment records from Eglin Air Force Base were sent to the National Personnel Records Center (NPRC) for retirement and that no records were available at the facility. After obtaining clarification from the appellant as to the dates the Veteran received treatment at Eglin Air Force Base, contact the NPRC to obtain all records.

3.  After clarification from the appellant, obtain records from the Montgomery VAMC and the medical facility at Maxwell Air Force Base for the dates specified by the appellant and from 2000 until the Veteran's death in 2005.

4.  Associate all treatment records with the Veteran's file. If any records are unavailable, a memorandum documenting all attempts to retrieve the records and documenting their unavailability should be associated with the file.

5.  Readjudicate the issue on appeal, INCLUDING WHETHER THE APPELLANT IS ENTITLED TO HAVE THE CASE RECONSIDERED UNDER 38 C.F.R. § 3.156(c) OR BASED ON THE REGULATION CHANGE IN 38 C.F.R. § 3.309. If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).






